     JUNE MONROE, State Bar No. 284763
1    R. JASON READ, State Bar No. 117561
2    RYNN & JANOWSKY, LLP
     2603 Main Street, Suite 1250
3    Irvine, CA 92614
4    Telephone: (949) 752-2911

5    Attorneys for Intervening-Plaintiffs
     SUNTERRA PRODUCE TRADERS, INC.,
6    1ST QUALITY PRODUCE, INC.,
7    PETERSON FARMS FRESH, INC.,
     COASTAL PACIFIC SALES, LLC and
8    FROERER FARMS, INC. d/b/a OWYHEE PRODUCE
9
10                             UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA
12
     GREENGATE FRESH, LLLP,                       CASE NO: 2:18-cv-03161-JAM-EFB
13
                  Plaintiff,                      NINTH STIPULATION AND ORDER
14   vs.                                          TO EXTEND THE DEADLINE TO
15                                                FILE MOTION FOR RULING ON
     TRINITY FRESH PROCUREMENT, LLC,              OBJECTIONS TO CLAIMS AS SET
16   et al.                                       FORTH IN THE AMENDED
17                                                PRELIMINARY INJUNCTION
                  Defendants.                     ORDER, ESTABLISHING PACA
18                                                CLAIMS PROCEDURE, AND
                                                  ALLOWING EXPEDITED
19                                                DISCOVERY
20   SUNTERRA PRODUCE TRADERS, INC.,
     et al.
21
22                Intervening Plaintiffs,
     vs.
23
     TRINITY FRESH DISTRIBUTION, LLC, et
24   al.,
25
                  Defendants.
26
27     NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR   PAGE 1
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1
     FRESHPOINT DENVER, INC. and RUBY
2    ROBINSON COMPANY, LLC,
3                 Consolidated Plaintiffs,
4
     vs.
5
     TRINITY FRESH DISTRIBUTION, LLC, et
6    al.
7
                  Consolidated Defendants.
8
9    PRODUCE PAY, INC.

10                Intervenor Plaintiff,
11   vs.
12
     TRINITY FRESH DISTRIBUTION, LLC,
13   TRINITY FRESH MANAGEMENT, LLC,
14   and TRINITY FRESH PROCUREMENT,
     LLC,
15
                  Intervenor Defendants.
16
17
     AND OTHER INTERVENING ACTIONS
18
19
           Before this Court is the Ninth Stipulation to Extend the Deadline to File Motion
20
     for Ruling on Objections to Claims as set forth in the Amended Preliminary Injunction
21
     Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery agreed
22
     to by and between Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra
23
     Produce Traders, Inc., 1st Quality Produce, Inc., Peterson Farms Fresh, Inc., Coastal
24
     Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee Produce (the “Sunterra Group”),
25
     Nor-Cal Produce, Inc., Ben E. Keith Company, and Fresh Innovations California, LLC
26
27     NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR      PAGE 2
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc.
2    and Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra
3    Group, and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay,
4    Inc. (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
5    respective undersigned attorneys. In support thereof, the Parties state as follows:
6           1.     Plaintiffs filed and served Proof of Claims asserting statutory trust
7    beneficiary status arising under the Perishable Agricultural Commodities Act (“PACA”),
8    7 U.S.C. § 499e(c)(2), against Trinity Fresh Procurement, LLC, Trinity Fresh
9    Distribution, LLC, and Trinity Fresh Management, LLC (collectively “Trinity Fresh”),
10   as required by paragraphs 30, 32 and 33 the Amended Preliminary Injunction Order,
11   Establishing PACA Claims Procedure, and Allowing Expedited Discovery (“Claims
12   Order”) [Doc. No. 47], as amended by further Stipulations and Orders [Doc. Nos. 48,
13   93/94, 103/104, 116/118, 123/124, 125/126, 131/132, 134/135, and 137/138].            [See,
14   GreenGate Fresh, LLLP, Doc. No. 70; Sunterra Group, Doc. Nos. 61-65; Nor-Cal
15   Produce, Inc., Doc. No. 77; Ben E. Keith Company Doc. Nos. 72, 74; FreshPoint Group,
16   Doc. Nos. 66-67]
17          2.     Paul Abess was the sole shareholder of the Trinity Fresh entities. On April
18   15, 2019, he filed for bankruptcy protection under Chapter 7 of the United States
19   Bankruptcy Code, 11 U.S.C. § 101 et seq. [Doc. No. 60]             Certain Plaintiffs have
20   dismissed Abess from this action. GreenGate Fresh, LLLP and FreshPoint Group have
21   pending adversary actions against Mr. Abess.        Pursuant to 11 U.S.C. § 362(a), all
22   prosecution or continuation of the instant action, consolidated action and intervening
23   actions are stayed as to Mr. Abess. [Doc. No. 60]
24          3.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims and to any
25   late filed claims on May 13, 2019 [Doc. No. 82].
26
27     NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 3
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1           4.     The Parties agreed that the deadline to respond to Produce Pay’s Objection
2    should be extended to June 10, 2019, which was approved by the Court [Doc. No. 86].
3           5.     Plaintiffs filed their respective Responses to the Objections. [GreenGate
4    Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal Produce, Inc., Doc.
5    No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint Group, Doc. No. 98]
6           6.     As a consequence of the Court appointed Receiver’s death, certain plaintiffs
7    filed the Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing
8    the Liability Bond of Receiver; (3) Appointing a Referee to Complete Auction of
9    Vehicles (“Receivership Termination Motion”) [Doc Nos. 87-91]. The Receivership
10   Termination Motion, prompted the Parties to stipulate to extend other deadlines in the
11   Claims Order [Doc. 93], which was approved by the Court [Doc. No. 94].
12          7.     By Stipulation [Doc No. 102], the Parties sought an extension of time in
13   which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims. The
14   Court granted the Stipulation by extending the deadline through July 10, 2019 [Doc.
15   No.103].
16          8.     On or about July 10, 2019, Fresh Innovations California, LLC filed a late
17   Complaint in Intervention and Proof of Claim [Doc. No. 107], alleging good cause for the
18   belated intervention. On August 14, 2019, Fresh Innovations California, LLC filed a
19   response to the Produce Pay objections [Doc. No. 117].
20          9.     Paragraph 39 of the Claims Order required that potential PACA Trust
21   Beneficiaries and the objecting party exercise best efforts to resolve any objections.
22          10.    Under paragraph 7 of the Second Stipulation and Order to Extend the
23   Deadline to file Motion for Ruling on Objections to Claims as set forth in the Amended
24   Preliminary Injunction Order, Establishing PACA Claims Procedure, and Allowing
25   Expedited Discovery [Doc. No. 104], the parties agreed to provide the Court with a status
26   report on their efforts. The joint status report was filed on July 31, 2019 [Doc. No. 114].
27     NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR            PAGE 4
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1           11.    By Stipulation [Doc Nos. 116, 123, 125, 131, 134, and 137], the Parties
2    sought further extensions of time in which to file a motion for a ruling on Produce Pay’s
3    Objections to Plaintiffs’ claims and subsequent Claims Order deadlines. The Court
4    granted the Stipulation by extending the relevant deadlines [Doc. Nos. 118, 124, 126,
5    132, 135, and 138].
6           12.    The Parties continue to meet and confer in an attempt to resolve Produce
7    Pay’s Objections to Plaintiffs’ claims [Doc. No. 82] and Plaintiffs’ objections to Produce
8    Pay’s intervening complaint [Doc. No. 76]. The Parties still need at least an additional 30
9    days to complete the narrowed informal discovery and to work toward a global
10   resolution.
11          13.    Thereafter, Plaintiffs anticipate submitting a stipulation and proposed order
12   to validate PACA claims, approve a PACA Trust Chart with pro-rata distribution
13   percentages and interim distribution amounts. Plaintiffs further anticipate subsequent
14   distributions because: (1) resolution of the Produce Pay Objections to PACA Claims will
15   allow for final collection of Trinity Fresh accounts receivables; and (2) the two remaining
16   vehicles held by appointed referee, Zeb Seidel, of Auction Exchange, Inc. dba Bar None
17   Auction (“Auctioneer”) shall be auctioned free and clear of liens subject to Court Order
18   [Doc. No. 133] by the end of November 2019.
19          14.    Having reviewed the procedural posture of this case, and the steps needed
20   to proceed with the PACA Claims Procedure set out in the Claims Order, and in light of
21   the time required to resolve Objections, the Parties agree that an extension of the deadline
22   to file motion for a ruling on the Objections is necessary for the orderly administration of
23   claims and assets in this matter. The below chart sets forth the current deadline, agreed
24   new deadline, and unchanged deadlines for certain events set out in the Claims Order.
25   ///
26   ///
27     NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR           PAGE 5
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    ///
2                                             Current Deadline as
                   Deadline Event                                      New Deadline
                                              Set by Doc. No. 138
3
           Deadline to File Motion for          November 13, 2019    December 20, 2019
4
           Ruling on Objections
5          Deadline to File and Serve PACA      November 20, 2019        January 6, 2020
           Trust Chart and Notice of First
6          Interim Distribution
7          Deadline to File Objections to       November 27, 2019       January 16, 2020
           PACA Trust Chart and First
8          Interim Distribution
9          Deadline to File Motion to            December 6, 2019       January 27, 2020
10         Resolve Objections to PACA
           Trust Chart and to Approve
11         First Interim Distribution
12         Anticipated Interim Distribution     December 13, 2019       February 6, 2020
           Deadline
13
14
              IT IS SO ORDERED.
15
16
17   Dated: November 13, 2019          /s/ John A. Mendez_____________
18               ________________________________
                                       JOHN A. MENDEZ
19                                     U.S. DISTRICT COURT JUDGE
20
21                        [SIGNATURE CONTINUED ON NEXT PAGE]
22
23
24
25
26
27     NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR      PAGE 6
       RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1
2    Respectfully submitted on November 13, 2019.
3
4    STIPULATED AND AGREED BY:
5
6                                                   RYNN & JANOWSKY, LLP
7
     DATED: November 13, 2019                       /s/ June Monroe
8                                                   June Monroe
                                                    RYNN & JANOWSKY, LLP
9                                                   2603 Main Street, Suite 1250
10                                                  Irvine, CA 92614
                                                    Tel. 949.752.2911
11                                                  Fax.949.752.0953
12
                                                    Attorneys for Intervening Plaintiffs
13                                                  Sunterra Produce Traders, Inc., et al.
14
15                                                  MEUERS LAW FIRM, P.L.

16   DATED: November 13, 2019                       /s/ Lawrence H. Meuers
                                                    Lawrence H. Meuers
17
                                                    Meuers Law Firm, P.L.
18                                                  5395 Park Central Court
                                                    Naples, FL 34109
19                                                  Tel: 239.513.9191
20                                                  Fax: 239.513.9677

21                                                  Attorneys for Plaintiff Greengate Fresh,
                                                    LLLP
22
23
                                                    McCARRON & DIESS
24
25   DATED: November 13, 2019                       /s/ Kate Ellis
                                                    Kate Ellis
26                                                  McCARRON & DIESS
27    NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR          PAGE 7
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                  4530 Wisconsin Avenue N.W., Suite 301
1                                                 Washington, DC 20016
2                                                 Tel. 202.364.0400
                                                  Fax 202.364-2731
3                                                 kellis@mccarronlaw.com
4                                                 Pro Hac Vice

5                                                 Attorneys for Consolidated Plaintiffs
                                                  FreshPoint Denver, Inc. et al.
6
7
                                                  BAKER MANOCK & JENSEN PC
8
9    DATED: November 13, 2019                     /s/ Michael James Fletcher
                                                  Michael James Fletcher
10                                                Baker Manock & Jensen PC
                                                  5260 North Palm Ave.
11                                                Suite 421
12                                                Fresno, CA 93704
                                                  559.432.5400
13                                                559.432.5620 (fax)
14                                                mfletcher@bakermanock.com

15                                                Attorneys for Intervenor Ben E. Keith
                                                  Company
16
17
                                                  RUBIN AND RUDMAN LLP
18
     DATED: November 13, 2019                     /s/ George R. Pitts
19
                                                  George R. Pitts
20                                                Rubin and Rudman LLP
                                                  800 Connecticut Avenue, NW
21                                                Suite 400
22                                                Washington, DC 20006
                                                  Tel. 240.356.1566
23                                                gpitts@rubinrudman.com
24
                                                  Attorneys for Intervenor Nor-Cal
25                                                Produce, Inc.
26
27    NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR       PAGE 8
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1
2                                                 WALLACE JORDAN RATLIFF
                                                  & BRANDT LLC
3
4
     DATED: November 13, 2019                     /s/ Jason R. Klinowski
5                                                 WALLACE JORDAN RATLIFF
                                                  & BRANDT LLC
6                                                 800 Shades Creek Parkway, Suite 400
7                                                 Birmingham, Alabama 35209
                                                  205.847.0371
8                                                 jklinowski@wallacejordan.com
9                                                 Pro Hac Vice

10                                                Attorneys for Intervenor Produce Pay,
                                                  Inc.
11
12                                                NEUMILLER & BEARDSLEE

13
14   DATED: November 13, 2019                     /s/ Ricardo Z. Aranda
                                                  NEUMILLER & BEARDSLEE
15                                                3121 W. March Lane, Suite 100
                                                  Stockton, CA 95219
16                                                Tel. 209-948-8200
17                                                raranda@neumiller.com

18                                                Attorneys for Intervenor Fresh
                                                  Innovations California, LLC
19
20
21
22
23
24
25
26
27    NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR        PAGE 9
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                 CERTIFICATE OF SERVICE
1
2          I HEREBY CERTIFY that a copy of the foregoing was served electronically to all

3    parties on the above-captioned matter at the electronic address as disclosed with the
4
     Court, or by sending the same via U.S. Postal Service.
5
                                                     RYNN & JANOWSKY, LLP
6
7    DATED: November 13, 2019                        /s/ June Monroe
                                                     June Monroe, Attorneys for Intervening
8                                                    Plaintiffs Sunterra Produce Traders, Inc.,
                                                     et al.
9
10   Notice has been electronically mailed to:
11   Alexander James Lewicki     alewicki@diemerwei.com
12
     C. Russell Georgeson     crgdanelaw@sbcglobal.net
13
     George R. Pitts    gpitts@rubinrudman.com, cgrant@rubinrudman.com
14
15   Jason Ryan Klinowski , PHV      jklinowski@wallacejordan.com,
     jvoight@wallacejordan.com
16
17   June T. Monroe     june@rjlaw.com, shelly@rjlaw.com

18   Kate Ellis , PHV    kellis@mccarronlaw.com
19
     Kathryn Diemer kdiemer@diemerwei.com, dsopko@diemerwei.com,
20   ecfnotice@diemerwei.com
21   Lawrence H. Meuers lmeuers@meuerslawfirm.com, lrogers@meuerslawfirm.com,
22   sdefalco@meuerslawfirm.com

23   Michael James Fletcher    mfletcher@bakermanock.com, vkearney@bakermanock.com
24   Ricardo Z Aranda     raranda@neumiller.com
25
26
27    NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR          PAGE 10
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1    Shashauna M.D. Szczechowicz sszczechowicz@wolkincurran.com,
2    asdelgado@wolkincurran.com, vsimmons@wolkincurran.com

3    Walter R. Dahl   wdahl@DahlLaw.net, choffman@dahllaw.net
4
     Notice has been sent by U.S. Mail
5
     Trinity Fresh Distribution, LLC            Administrator for:
6    Trinity Fresh Procurement, LLC             Patrick Bulmer
7    Trinity Fresh Management, LLC              California Receivership Services
     P. O. Box 619                              P. O. Box 5128
8    Rancho Murrieta, CA 95683                  Oroville, CA 95966
9
     Zeb Seidel                                 Ascentium Capital, LLC
10   Bar None Auction                           23970 US Hwy 59 N
     4751 Power Inn Road, Suite A               Kingwood, TX 77339
11   Sacramento, CA 95826
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    NINTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR        PAGE 11
      RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
